 1                                                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   OLIVER B. MITCHELL III,                          Case No. CV 19-3610 PA (JPRx)
12                         Plaintiff,                 JUDGMENT OF DISMISSAL
13
            v.
14
     OCTAPHARMA AG; and STAFFORD
15   OWENS, PILLER, MURANE,
     KELLEHER & TROMBLEY, PLLC,
16
17                         Defendants.

18
19          In accordance with the Court’s May 16, 2019 Minute Order dismissing the Complaint
20   filed by plaintiff Oliver B. Mitchell III (“Plaintiff”) without leave to amend and dismissing
21   this action without prejudice to Plaintiff pursuing his state law claims, if any, in state court,
22          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the action filed by
23   Plaintiff is dismissed without prejudice.
24
25   DATED: May 16, 2019
26                                                     ___________________________________
                                                                  Percy Anderson
27                                                       UNITED STATES DISTRICT JUDGE

28
